Title: To Benjamin Franklin from Samuel Cooper, 15 March 1780
From: Cooper, Samuel
To: Franklin, Benjamin


My dear Sir,
Boston March 15th. 1780.
As it is uncertain when this Letter will be delivered to you, or whether it will ever reach you, and as I write you more directly by a Vessel just going to Bilboa, I shall now only mention, That the Desire of my Countrymen of good Families who go abroad is so ardent to have the Honour of an Introduction to you, that I often find it irresistable. Your Benevolence I know will lead you to indulge such a Desire, not only as it flows in a good Measure, from that uncommon Respect for your personal and public Character with which They are impressed, but may also serve to promote some valuable national Purposes.
Mr. Appleton to whom I give this Letter is the Son of Nathaniel Appleton Esqr of this Town, Director of the Continental Loan Office in this Place, and highly esteemed among us for his public and private Virtues. The Son is no Dishonour to his Family, and few young Gentlemen here have established a Character equally amiable. I hope his Behavior abroad will answer the Expectations of his Friends.
With every Sentiment of Respect & Affection, I am Sir, Your obedient humble Servant
Samuel Cooper.
His Excellency B. Franklin Esqr.
 
Addressed: His Excellency Benj: Franklin Esqr / Minister Plenipotentiary from the / States of America / at the Court of / Versailles.
Notation: Dr. Cooper Mar 15 1780
